-_
AllB
—

*OFFICIAL USE ONLY

Project Summary Information

Date of Document Preparation: August 19, 2022

Project Name

Monsoon Wind Power Project

Project Number

P000515

AIIB member

Lao People’s Democratic Republic (Lao PDR)

Sector/Subsector Energy / Renewable Energy Generation (Wind)
Status of Under Preparation
Financing

Project Description

The project involves the development, construction, and operation of an approximately 600-megawatt wind generation
facility, an associated 500-kilovolt substation, and a 500-kilovolt transmission line in Sekong Province and Attapeu
Province in Lao PDR. The generated electricity is expected to be sold to Vietnam Electricity (EVN).

Objective

The objective of the project is to (i) increase the electricity supply in the Socialist Republic of Viet Nam by supporting a
cross-border electricity trade, and (ii) assist Lao PDR’s diversification of its energy mix.

Expected Results

The project indicators include (i) cross-border transmission of electricity (GWh per year), and (ii) greenhouse gas emission
reduction (tons of CO2 equivalent per year)

Environmental and
Social Category

ADB has categorized this project under its Safeguard Policy Statement (SPS) as Category A for environment,
involuntary resettlement and Indigenous Peoples. (equivalent to Category A if AIIB’s Environmental and Social Policy
(ESP) were applicable).

Environmental and
Social Information

The project will be co-financed with the ADB as a lead co-financier, and its Environmental and Social (ES) risks and
impacts have been assessed in accordance with the ADB’s Safeguard Policy Statement (SPS), 2009. To ensure a
harmonized approach to addressing ES risks and impacts of the project, and as permitted under AIIB’s ESP, AIIB agrees
that the ADB’s SPS will apply to the project in lieu of AllIB’s ESP. AlIB has reviewed the ADB SPS and is satisfied that: (i) it
is consistent with AIIB’s Articles of Agreement and materially consistent with the provisions of AIIB’s ESP and the relevant
ES Standards; and (ii) the monitoring procedures that are in place are appropriate for the project.

ES Due Diligence assessment has been carried out including a site visit by the lenders’ group including AIIB. Screening of
the site conditions and proposed project investments point to potential impacts on biodiversity including birds/bats, cultural
heritage (spiritual forest areas), and possible occupational health and safety risks including those related to the potential

*OFFICIAL USE ONLY

disturbance of soils and sediment contaminated by defoliating chemicals and unexploded ordnance. The local
Environmental and Social Impact Assessment Report was prepared in 2020 in accordance with Lao PDR’s requirements
and it has now been updated to meet ADB’s SPS requirements. The potential social impacts identified include economic
displacement of households, businesses, and community property resources which are in close proximity to the turbines;
access restrictions; and disproportionate effects on vulnerable groups, including women and ethnic minorities. Moreover,
physical displacement may stem from structures being located within the health and safety setback zone. The project
company or sponsor will establish and operate a project-level grievance redress mechanism (GRM) for local communities
and the project contracted workers respectively. The public consultation and disclosure process will be used to
disseminate information about the project-level GRM and the PPM of AIIB.

A draft Environmental and Social Impact Assessment (ESIA) including a draft Environmental and Social Management Plan
(ESMP) has been developed. These have been disclosed on ADB's website (April 2022), and AIIB’s website include links
to the documentation on ADB’s website’. A draft Biodiversity Action Plan, Community & Ethnic Group Development Plan,
Resettlement Plan, Cultural Heritage Management Plan and Stakeholder Engagement Plan are disclosed on August 19,
2022 on AIIB’s website.

1 ADB’s website for disclosure: https://www.adb.org/projects/documents/lao-55205-001-esia

Borrower

To be established.

Sponsor

Impact Energy Asia Development (IEAD).

Estimated date of
last disbursement

To be determined.

Contact Points: AllB ADB IEAD

Name James Lok Robert Lockhart Nat Hutanuwatr

Title Principal Investment Operations Senior Investment Specialist Managing Director
Specialist

Email Address james.lok@aiib.org rlockhart@ adb.org nat@ieadgroup.com

Date of Concept March 2022

Decision

*OFFICIAL USE ONLY

Estimated Date of September 2022
Appraisal Decision

Estimated Date of October 2022
Financing Approval

Independent AIIB’s Policy on the Project-affected Peoples Mechanism (PPM) applies to this project. The PPM has been
Accountability established by the AIIB to provide an opportunity for an independent and impartial review of submissions from
Mechanism Project-affected people who believe they have been or are likely to be adversely affected by AIIB’s failure to

implement the environmental and social policies applicable to the project in situations when their concerns cannot
be addressed satisfactorily through the Project-level GRM or the AllB Management's processes. Information on the
PPM is available at: https://www.aiib.org/en/policies-strategies/operational-policies/policy-on-the-project-
affectedmechanism.htm

